Citation Nr: 0008023	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
chronic sprains of the right ankle, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, with proximal tibia fibula 
syndesmosis, currently evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which in part denied an increased rating for the 
service-connected degenerative joint disease of the right 
knee, with proximal tibia fibula syndesmosis and denied an 
increased rating for the service-connected residuals of 
chronic sprains of the right ankle.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(1999) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The Board finds that the VA examination in 1997 was not 
conducted according to the mandates of DeLuca.  Although the 
veteran has complained of right ankle pain and right knee 
pain in the past, such complaints were not noted on the VA 
examination in 1997.  Additionally, in the January 1997 VA 
examination report it was noted that he complained of pain on 
manipulation of the right knee and that he had limitation of 
range of right knee motion and limitation of range of right 
ankle motion, but the examiner did not indicate whether range 
of motion was further limited by pain, and if so, whether 
such determination could be portrayed in terms of the degree 
of additional range of motion loss due to pain.  Moreover, 
the examiner did not indicate whether the right knee or ankle 
exhibited weakened movement, excess fatigability, or 
incoordination, or whether it was feasible to express such 
findings in terms of the degree of additional range of motion 
loss, pursuant to DeLuca.  

The Board also notes that the veteran submitted a letter 
dated July 7, 1997 from a private physician, Dr. Carrier, 
showing that he was seen for follow-up for swelling and pain 
in his knees and ankles, and that he had been out of work for 
the past week.  Dr. Carrier felt that the veteran could 
return to work on July 14, 1997.  As this letter appears to 
show that the veteran experienced increased symptomatology in 
his right ankle and right knee, on remand the RO should, with 
the assistance of the veteran, obtain complete treatment 
records from Dr. Carrier.  

Additionally, the VA examiner in January 1997 noted that the 
claims file was not available for review.  Fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In view of 
the foregoing, the veteran should be afforded another VA 
examination, in compliance with DeLuca, to evaluate the 
current severity of his service-connected right knee and 
right ankle disabilities.  

The VA General Counsel has recently addressed the question of 
multiple ratings when evaluating knee disabilities.  
VAOPGCPREC 23-97 (July 1, 1997).  It was specifically held 
that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  Such an 
opinion suggests that separate ratings may be awarded for 
limitation of motion and instability.  Since there has been 
objective evidence of degenerative joint disease (arthritis), 
this General Counsel opinion should be considered in rating 
the veteran's service-connected right knee disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right knee and right ankle 
disabilities since January 1997.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from Dr. Carrier.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected right 
knee and right ankle disabilities.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination (and the examiner should 
specifically note that the file has been 
reviewed).  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's right knee and right ankle 
exhibit weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the right knee or right ankle are 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record, with consideration 
specifically being given to whether he 
may be entitled to separate ratings for 
instability and limitation of motion.  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period of time 
for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


